Citation Nr: 0618738	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2004.  In May 2006, the appellant appeared at a 
videoconference hearing held before the undersigned.  The 
case has been advanced on the docket.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of gunshot 
wounds to the left side of the neck and left forearm, with 
residual disability including paralysis of the brachial 
plexus nerve, rated 60 percent disabling, and a scar of the 
left forearm, rated noncompensable.  

2.  The veteran's function in his left upper extremity is 
better than if he were to have amputation with prosthesis.  


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance, or adaptive equipment only, 
have not been met.  38 U.S.C.A. § 3902 (West 2002); 38 C.F.R. 
§§ 3.350, 3.808 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service during World War II.  His 
decorations included the Combat Infantry Badge and the Purple 
Heart Medal.  In March 1945, he sustained gunshot wounds to 
the left side of the neck and the left forearm as a result of 
enemy action, which resulted in damage including partial 
paralysis of the brachial plexus.  He contends that as a 
result of these wounds, he essentially has lost the use of 
his left arm, in particular for anything above the waist.  

A veteran is eligible for financial assistance in acquiring 
an automobile or other conveyance and adaptive equipment, if 
certain disability requirements are met, due to service-
connected disability.  38 U.S.C.A. §§ 3901(1)(A); 3902.  In 
order to qualify for financial assistance in the purchase of 
an automobile, a veteran must have, as a result of service-
connected disability, loss or permanent loss of use of one or 
both feet; loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to a 
specified degree.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. 
§ 3.808(b).  Service connection is not in effect for any foot 
or vision disabilities; therefore, those criteria will not be 
discussed.  

Loss of use of the hand is defined as a condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with the use of a suitable 
prosthetic appliance.  Such determination will be made on the 
basis of the actual remaining function, whether acts of 
grasping, manipulation, etc., could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. 
§ 3.350(a)(2).  An example of loss of use included in the 
regulation is complete ankylosis of two major joints of an 
extremity.  Id.  

Extensive VA examinations of the veteran's left upper 
extremity were previously conducted in 1994 and 1996.  On the 
September 1994 examination, the veteran stated that he had 
lost most of the function of the left shoulder and could not 
lift his arm to any great extent.  He said that he still had 
fairly good hand and grip function.  On examination, he had 
some atrophy of the left deltoid and biceps.  His grip 
function and intrinsic hand muscle strength appeared normal.  
He had marked weakness of the left deltoid of 2/5.  The left 
biceps was 4/5 and the triceps was 4+/5.  On a neurological 
examination in December 1996, the veteran had decreased motor 
strength of 4/5 of the extensor muscles of the left wrist.  
On a muscles examination, he had poor to absent strength in 
the left deltoid.  The strength of the elbow flexors was 
rated good.  VA treatment records dated in 2002 and 2003 do 
not show complaints pertaining to the left upper extremity.  

In connection with his current claim, a VA examination was 
afforded in January 2004.  The veteran complained of numbness 
from his thumb to his shoulder, and extreme weakness of the 
left upper extremity, with inability to lift his hand above 
his waist.  He said he was able to use the four fingers of 
the left hand with good sensation.  He was able to hold a 
book or newspaper that was  lying flat on a table, but was 
unable to lift his arm for any appreciable use.  He did most 
simple tasks such as buttoning with his right hand.  On 
examination, strength in the four fingers of the left hand 
was 4/5, slightly weaker than the right hand.  He was able to 
oppose the thumb to the fifth and first digits; however, he 
had markedly decreased strength in the thumb as opposed to 
the other fingers of the left hand.  His sensation to pin-
prick testing was very poor for the left thumb, and he had no 
sensation above the level of the wrist to the base of the 
neck on the left side.  He was able to move his arm laterally 
below the level of the waist but was unable to lift his hand 
above his waist to any appreciable extent.  The impression 
was paralysis of the left upper extremity secondary to injury 
to the brachial plexus nerve.  Electromyogram with nerve 
conduction testing demonstrated left brachial plexopathy, 
moderate to marked in the upper trunk, and mild impairment of 
the middle and lower trunks.  X-rays of the left hand showed 
degenerative disease.  The examiner concluded that the 
veteran would not be equally served by an amputation stump.  

Thus, the evidence shows that, despite limitations, the 
veteran has significant remaining function in his left hand.  
At his hearing, he testified that he cannot raise his hand 
above his waist, but has good function below the waist.  On 
the most recent examination, the examiner concluded that he 
would not be equally well served with amputation, consistent 
with the veteran's description of below-the-waist activities 
he is able to perform with that hand, such as release of a 
parking brake.  He retains significant strength in the left 
hand (4/5) and is able to grasp objects.  The evidence 
establishes that he does not have loss of use of one hand; 
therefore, the preponderance of the evidence is against the 
claim for financial assistance in the purchase of an 
automobile or other conveyance.  

The Board would like to acknowledge that the veteran 
sustained severe wounds in combat in the service of his 
country during World War II.  However, the law provides that 
service-connected disabilities must be compensated on the 
basis of the resulting disability, without regard to the 
circumstances in which they were incurred, and the Board must 
apply the law as it exists.  See 38 U.S.C.A. § 1155.  Under 
the facts of this case, which show remaining function of the 
left hand greater than if he had an amputation stump with 
prosthesis, entitlement to financial assistance in the 
purchase of an automobile or other conveyance is not 
established.  For adaptive equipment only, there must be 
ankylosis of a lower extremity, which has not been suggested 
in this case.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application, and this claim must be denied.  See 38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The duty to notify was satisfied by a letter dated in 
September 2005, which advised the claimant of the information 
necessary to substantiate a claim for financial assistance in 
the purchase of an automobile or other conveyance, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also told to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The veteran was 
not provided information regarding the rating assigned or 
effective date of a grant of benefits.  However, any failure 
to provide notice as to these matters is harmless error, 
since there is no monetary award or an effective date to be 
assigned as a result of this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).    

Although the September 2005 letter was not sent prior to the 
initial adjudication of his claim, after the letter was sent, 
the claim was readjudicated, as indicated by a November 2005 
supplemental statement of the case.  Thus, the defects with 
respect to the timing of the VCAA notice requirements were 
cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records are of record, as are VA 
treatment records.  He has not identified any other 
potentially relevant records.  He has been afforded a VA 
examination.  Although this examination was performed without 
a review of the claims file, the examination was for the 
purpose of determining current impairments, and all 
identified symptomatology was reported.  There is no 
contradictory evidence in the veteran's favor which needed to 
be reconciled; indeed, if anything, the 2004 examination 
showed a deterioration of function as compared to the 1994 
and 1996 examinations.  All potentially relevant symptoms 
were included, thus, the claims file was not needed to 
evaluate whether symptoms of questionable etiology should be 
included.  Finally, although the examiner relied solely upon 
the veteran's reported history, his history was supported by 
the facts of record.  Thus, the claims file was not needed 
for this examination, and no benefit would be derived from 
having the examiner review the file.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, or adaptive equipment only, 
is denied.  



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


